DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed on 11/24/2020 does not put the application in condition for allowance.
Examiner withdraws all rejections in prior office action due to the amendments.
Claim Objections
Claims 1-17 are objected to because of the following informalities:  
Regarding Claim 1, the limitation of “wherein the p-type light-absorbing layer a semiconductor layer….” appears it should be “wherein the p-type light-absorbing layer is a semiconductor layer…” or language similar.
 Appropriate correction is required.
Claims 2-17 are also objected since the claims depend on claim 1.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 2-17 are also rejected since the claimed depend on claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-9, 14, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over McShane (Phys. Chem. Chem. Phys., 2012, 14, 6112–6118) in view of Lee (J. Mater. Chem. A, 2013, 1, 15416) 
Regarding Claim 1, McShane et al. teaches a solar cell [Fig. 1B, page 6113 top right of page] comprising a p-electrode [Back contact, Fig. 1b, page 6113], a p-type light absorbing layer [p-Cu2O, Fig. 1b, page 6113] directly contacting the p-electrode [Back contact, Fig. 1b, page 6113],
An n type layer [n-Cu2O, Fig. 1b, page 6133], and a n-electrode [Top contact, Fig. 1b, page 6113], the n-type layer [n-Cu2O, Fig. 1b, page 6133] is disposed between the p-type light-absorbing layer [p-Cu2O, Fig. 1b, page 6113] and the n-electrode [Top contact, Fig. 1b, page 6113],
Wherein the p-type light-absorbing layer is a semiconductor layer made of an oxide of metal containing Cu [Fig. 1b, Cu2O]
McShane et al. is silent on a region in the p-type light absorbing layer form 10 nm depth from an interface between the p-type light-absorbing layer and the p-electrode toward the n-type layer to 100 nm depth from interface toward the n-type layer is a p+ type region including a p-type dopant.
Lee et al. teaches a thin film solar cell which comprises a 20 nm thick Cu2O:N layer between a Cu2O light-absorbing layer and a back contact used to provide improved enhancements to fill-factor and power conversion efficiency for the solar cell [Abstract]
Since McShane et al. teaches a solar cell which comprises a Cu2O light-absorbing layer and a back contact, it would have been obvious to one of ordinary skill in the art before the filing of the invention to provide the Cu2O:N layer of Lee et al. between the Cu2O light-absorbing layer and a back contact of McShane et al. in order to provide improved enhancements to fill-factor and power conversion efficiency for the solar cell [Abstract].
Within the combination above, a Cu2O:N layer is provided between P-Cu2O and Back contact, resulting in a region which is 20 nm thick overlapping the depth of 10 nm to 100 nm in the claim limitations.
prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP §2144.05.
Regarding Claim 2, within the combination above, modified McShane et al. teaches wherein the p-type dopant is one or more types of elements selected from the group consisting of N [See rejection above]
Regarding Claim 3, within the combination above, modified McShane et al. is silent on wherein a maximum concentration of the p-type dopant in the p+ type region is 5.0 x 1019 atoms/cm3 or more and 1.0 x 1021 atoms/cm3 or less.
Lee et al. teaches a carrier density of about 10^17 to 10^20 cm^(-3) [Fig. 2, page 15418] overlapping the claimed 5.0 x 1019 atoms/cm3 or more and 1.0 x 1021 atoms/cm3 or less.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP §2144.05.
Regarding Claim 4, within the combination above, modified McShane et al. is silent on a minimum concentration of the p-type dopant in the p+ type region is 1.0 x 1018 atoms/cm3 or more and 5.0 x 1018 atoms/cm3 or less.
Lee et al. teaches a carrier density of about 10^17 to 10^20 cm^(-3) [Fig. 2, page 15418] overlapping the claimed the p+ type region is 1.0 x 1018 atoms/cm3 or more and 5.0 x 1018 atoms/cm3 or less.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP §2144.05.
Regarding Claim 5, within the combination above, modified McShane et al. is silent on wherein an average concentration of the p-type dopant in the p+ type region is 1.0 x 10^19 atoms/cm3 or more and 1.0 x 10^20 atoms/cm3 or less.
Lee et al. teaches a carrier density of about 10^17 to 10^20 cm^(-3) [Fig. 2, page 15418] overlapping the claimed the p+ type region is 1.0 x 10^19 atoms/cm3 or more and 1.0 x 10^20 atoms/cm3 or less.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP §2144.05.
Regarding Claim 6, within the combination above, modified McShane et al. is silent on  wherein a position at which a concentration of the p-type dopant is maximum exists on a side of the interface of the p+ type region, and
a position at which a concentration of the p-type dopant is minimum exists on a side of the n-type layer of the p+ type region.
As the reactor cost of construction and efficiency of operation are variables that can be modified, among others, by adjusting the dopant concentration, and dopant distribution, with said construction cost and operating efficiency both changing as the dopant concentration and dopant distribution are changed, the precise dopant concentration and dopant distribution would have been considered a result effective variable by one having ordinary skill in the art before the filing of the invention.  As such, without showing unexpected results, the claimed “wherein a position at which a concentration of the p-type dopant is maximum exists on a side of the interface of the p+ type region, and a position at which a concentration of the p-type dopant is minimum exists on a side of the n-type layer of the p+ type region.” cannot be considered critical.  Accordingly, one of ordinary skill in the art before the filing of the invention would have optimized, by routine experimentation, the dopant 
Regarding Claim 7, within the combination above, modified McShane et al. is silent wherein an average concentration of the p-type dopant in the p+ type region is 5 times or more and 100 times or less a minimum concentration of the p-type dopant in the p+ type region,
a maximum concentration of the p-type dopant in the p+ type region is 5 times or more and 100 times or less an average concentration of the p-type dopant in the p+ type region, and
a maximum concentration of the p-type dopant in the p+ type region is 25 times or more and 1000 times or less a minimum concentration of the p-type dopant in the p+ type region.
As the reactor cost of construction and efficiency of operation are variables that can be modified, among others, by adjusting the dopant concentration, and dopant distribution, with said construction cost and operating efficiency both changing as the dopant concentration and dopant distribution are changed, the precise dopant concentration and dopant distribution would have been considered a result effective variable by one having ordinary skill in the art before the filing of the invention.  As such, without showing unexpected results, the claimed “wherein an average concentration of the p-type dopant in the p+ type region is 5 times or more and 100 times or less a minimum concentration of the p-type dopant in the p+ type region,
a maximum concentration of the p-type dopant in the p+ type region is 5 times or more and 100 times or less an average concentration of the p-type dopant in the p+ type region, and
a maximum concentration of the p-type dopant in the p+ type region is 25 times or more and 1000 times or less a minimum concentration of the p-type dopant in the p+ type region.” cannot be 
Regarding Claim 8, within the combination above, modified McShane et al. is silent wherein an average concentration of the p-type dopant in the p+ type region is 10 times or more and 100 times or less a minimum concentration of the p-type dopant in the p+ type region,
a maximum concentration of the p-type dopant in the p+ type region is 10 times or more and 100 times or less an average concentration of the p-type dopant in the p+ type region, and
a maximum concentration of the p-type dopant in the p+ type region is 100 times or more and 1000 times or less a minimum concentration of the p-type dopant in the p+ type region.
As the reactor cost of construction and efficiency of operation are variables that can be modified, among others, by adjusting the dopant concentration, and dopant distribution, with said construction cost and operating efficiency both changing as the dopant concentration and dopant distribution are changed, the precise dopant concentration and dopant distribution would have been considered a result effective variable by one having ordinary skill in the art before the filing of the invention.  As such, without showing unexpected results, the claimed “wherein an average concentration of the p-type dopant in the p+ type region is 10 times or more and 100 times or less a minimum concentration of the p-type dopant in the p+ type region,
a maximum concentration of the p-type dopant in the p+ type region is 10 times or more and 100 times or less an average concentration of the p-type dopant in the p+ type region, and

Regarding Claim 9, within the combination above, modified McShane et al. is silent on wherein a thickness of the p-type light-absorbing layer is in the range of 1,000 nm or more and 10,000 nm or less.
Lee et al. teaches the formation of a Cu2O layer with a thickness of 1.2 um which provides highly roughened surface morphology with anti-reflection properties, resulting in improved photo-generated carrier collection [page 15419, top right of page].
Since McShane et al. teaches a p-type light absorbing layer can be 1100 nm or 800 nm [McShane: page 6117, bottom left of page], and concerned about improving cell performance [Abstract], it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify the p-type light absorbing layer of McShane et al. with the thickness of the Cu2O layer of Lee et al. in order to provide highly roughened surface morphology with anti-reflection properties, resulting in improved photo-generated carrier collection [page 15419, top right of page].
Within the combination above, modified McShane et al. teaches a thickness overlapping the claimed 1,000 nm or more and 10,000 nm or less.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP §2144.05.
Regarding Claim 14, within combination above, modified McSchane et al. teaches a solar cell module comprising the solar cell according to claim 1 [See rejection above]
Regarding Claim 16, within the combination above, modified McSchane et al. teaches a photovoltaic power generation system performing photovoltaic power generation using the solar cell module according to claim 14 [see rejection above]
Regarding Claim 17, within the combination above, modified McShane et al. teaches the p-type light-absorbing layer of the solar cell is cuprous oxide or a complex oxide of cuprous oxide [See rejection above]
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over McShane (Phys. Chem. Chem. Phys., 2012, 14, 6112–6118) in view of Lee (J. Mater. Chem. A, 2013, 1, 15416) as applied above in addressing claim 1, in further view of Swanson (US Pat No. 7468485)
Regarding Claim 10, within the combination above, modified McShane et al. is silent on wherein a mesh-like, dotted, or line shaped insulating film is disposed between the p-electrode and the p-type light absorbing layer.
Swanson et al. teaches an insulating film in the form of an tunnel oxide on the back of an active layer [C2 ln 40-50] used to increase the probability of electrons directly tunneling across it [C2 ln 40-50]
It would have been obvious to one of ordinary skill in the art before the filing of the invention to apply the insulating film of Swanson et al. between the p-type electrode and p-type absorber in order to increase the probability of electrons directly tunneling across it [C2 ln 40-50]
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over McShane (Phys. Chem. Chem. Phys., 2012, 14, 6112–6118) in view of Lee (J. Mater. Chem. A, 2013, 1, 15416) and Swanson (US Pat No. 7468485) as applied above in addressing claim 10, in further view of Koike (US Pub No. 2018/0198017)
Regarding Claim 11,  within the combination above, modified McShane et al. is silent on in a direction from the p-electrode to the n-electrode, an area in which the insulating film and the p-type light-absorbing layer are in contact is 80% or more and 95% or less of a sum of the area in which the insulating film and the p-type light-absorbing layer are in contact, and an area in which the p-type light-absorbing layer and the p-electrode are in contact.
	Koike et al. teaches solar cell including a metal electrode, an antireflection film, and a semiconductor substrate, in which a portion where the antireflection film is present and a portion where the antireflection film is absent are intermingled between the bottom of the metal electrode formed on the side of a light-receiving surface and the substrate, and the mean area percentage of the portion where the antireflection film is absent is 10% or more and 80% or less relative to the area of the bottom of the metal electrode [0013].
As the reactor cost of construction and efficiency of operation are variables that can be modified, among others, by adjusting the area of contact between the insulting film, light absorbing layer, and electrodes, with said construction cost and operating efficiency both changing as the area of contact between the insulting film, light absorbing layer, and electrodes is changed, the precise area of contact between the insulting film, light absorbing layer, and electrodes would have been considered a result effective variable by one having ordinary skill in the art before the filing of the invention.  As such, without showing unexpected results, the claimed “area of contact between the insulting film, light absorbing layer, and electrodes” cannot be considered critical.  Accordingly, one of ordinary skill in the art before the filing of the invention would have optimized, by routine experimentation the area of contact between the insulting film, light absorbing layer, and electrodes in the solar cell of modified McShane et al.  to obtain the desired balance between the construction cost and the operation efficiency (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where .
Claim 12-13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over McShane (Phys. Chem. Chem. Phys., 2012, 14, 6112–6118) in view of Lee (J. Mater. Chem. A, 2013, 1, 15416)  as applied above in addressing claim 1, in further view of Nordseth (Green and Sustainable Chemistry, 2017, 7, 57-69)
Regarding Claim 12 and 15, within the combination above, modified McSchane et al. is silent on a multi-junction solar cell comprising: the solar cell according to claim 1; and
a solar cell including a light absorbing layer having a bandgap smaller than a bandgap of the p-type light-absorbing layer of the solar cell according to claim 1.
Nordseth et al. teaches a multi-junction solar cell comprising a Cu2O subcell and a c-Si sub cell, where the Cu2O has a higher band gap than c-Si [Fig. 1, page 59] used to provide higher efficiency solar cells [Abstract, First page].
Since modified McShane et al. is concerned about maximizing the overall cell performance [Abstract first page], it would have been obvious to one of ordinary skill in the art before the filing of the invention to apply the cell of modified McShane et al. in place of the Cu2O subcell of Nordseth et al. in order to provide a solar cell with higher efficiency [Abstract, First page]
Regarding Claim 13, within the combination above, modified McSchane et al. teaches wherein the light absorbing layer of the solar cell having a bandgap smaller than a bandgap of the p-type light-absorbing layer of the solar cell is one type selected from the group consisting of a microcrystalline silicon [See rejection above]
Response to Arguments

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y SUN whose telephone number is (571)270-0557.  The examiner can normally be reached on 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MICHAEL Y SUN/Primary Examiner, Art Unit 1726